Citation Nr: 1721902	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to a compensable evaluation for a left inguinal hernia, status post surgical repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Board remanded the instant claims so that the Veteran could be afforded a Board hearing.  In January 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that in the August 2009 claim that initiated this matter, the Veteran indicated that he was seeking service connection for PTSD, specifically.  However, as the evidence he has presented tends to substantiate an element of the claim of entitlement to service connection for a psychiatric disorder that the Board denied in a September 2006 decision, it finds that the Veteran's current claim is not a separate and distinct claim.  Rather, it is a claim to reopen the Board's September 2006 determination, and it has been characterized as such on the title page.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board also notes that, in December 2016, a third party that is not the Veteran's representative requested, with the Veteran's authorization, his service personnel and treatment records.  The Board further notes that such Privacy Act requests must typically be processed prior to appellate action, see 38 C.F.R. § 20.1200 (2016), and that, although the Records Management Center acknowledged the request in January 2017, it remains pending.  However, as there is no indication that the request is related to the pending appeal, as it was not submitted by the Veteran's current representative, and as the only final determination contained herein is fully favorable to the Veteran, the Board finds that any error stemming from issuance of this decision prior to processing of that Privacy Act request is harmless. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a compensable evaluation for a left inguinal hernia, status post surgical repair, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A September 2006 Board decision that denied service connection for a psychiatric disorder was not appealed, nor was reconsideration requested.

2.  Some of the evidence received since the September 2006 Board decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 2006 Board decision is final.  38 U.S.C.S. §§ 7103, 7104(b) (LexisNexis 2017); 38 C.F.R. § 20.1100 (2016). 

2.  New and material evidence has been received, and the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.S. §§ 5108, 7104(b) (LexisNexis 2017); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2000, the Veteran filed a claim of entitlement to service connection for a psychiatric disorder that was ultimately denied by the Board in a September 2006 decision.  As the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims or request reconsideration, the decision is final.  38 U.S.C.S. §§ 7103(a), 7104(b) (LexisNexis 2017); 38 C.F.R. § 20.1100 (2016).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the September 2006 Board decision included the Veteran's service treatment records (STRs), including relevant inpatient treatment records, post-service treatment records, the Veteran's lay statements, and a VA examination report.  The claim was denied because there was no competent evidence establishing that the Veteran's current psychiatric disability, which the Board noted was first diagnosed in 2000, was present in or was related to service.

Evidence added to the record since the September 2006 Board decision consists of additional post-service treatment records, service personnel record excerpts documenting the Veteran's training history and record of assignments, Social Security Administration (SSA) records, additional lay statements, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to an unestablished fact necessary to substantiate the claim; namely, a connection between the Veteran's current psychiatric condition and service.  Specifically, the Veteran testified during his hearing that, although he did not seek treatment immediately following his discharge, he has continued to experience psychiatric symptoms since service.  Accordingly, the claim of entitlement to service connection for a psychiatric disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened.

REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the underlying claim of entitlement to service connection for an acquired psychiatric disorder and the claim of entitlement to a compensable evaluation for a left inguinal hernia.

I.  VA Examinations

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran's STRs reflect that he underwent inpatient treatment in 1972 for symptoms that clinicians ultimately attributed to a preexisting character or personality disorder.  However, a psychiatric condition was not noted on his July 1971 entrance examination.  The Board notes that, in such circumstances, a Veteran is presumed to have been sound upon entry, and the burden falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  38 U.S.C.S. §§ 1111, 1137 (LexisNexis 2017); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Additionally, although the record reflects that the Veteran did not seek post-service psychiatric treatment until approximately 2000, he has since been diagnosed with conditions that include bipolar disorder, panic disorder without agoraphobia, polysubstance abuse, and PTSD.  Furthermore, he testified during his Board hearing that his psychiatric symptoms have been continuous since he was assaulted by a drill sergeant during service.

In light of the foregoing, the Board finds that there is currently insufficient medical evidence to adjudicate the Veteran's claim.  As a result, a remand is necessary so that a VA examination that addresses the onset and etiology of his current psychiatric disorders may be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the claim of entitlement to a compensable evaluation for a left inguinal hernia, the Veteran testified during his Board hearing that he underwent another surgery to repair a left inguinal hernia in approximately 2016.  As his most recent VA examination was conducted in July 2012, the Board finds that he should be afforded an additional VA examination prior to adjudication of his claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

II.  Records

As was just noted, the Veteran testified that he underwent surgery to repair a left inguinal hernia in 2016.  However, the records documenting that surgery are not associated with the claims file.  Thus, they must be sought on remand.  The Veteran should also be given another opportunity to identify any other relevant, outstanding evidence, and updated VA treatment records should be obtained.

Additionally, the Board notes that the Veteran's complete service personnel records have not been obtained.  As any additional personnel records associated with his period of active duty service may have a bearing on the psychiatric claim that is currently on appeal, an attempt to obtain those records must be made on remand.

III.  Notice

Finally, although the Veteran has described an in-service assault in connection with his psychiatric claim, it appears that he has not been provided with notice specific to that type of claim as is required by 38 C.F.R. § 3.304(f)(5).  Accordingly, that notice, to include a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, should be provided to him on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding treatment records that he wishes VA to obtain, to specifically include records associated with his recent hernia surgeries if they were performed at a private facility, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms, obtain any identified records and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  Send the Veteran a letter providing the notice set forth in 38 C.F.R. 3.304(f)(5) for PTSD claims based on in-service personal assault, and request that he complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.

3.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

4.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his left inguinal hernia, status post surgical repair.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

In addition to completing the disability benefits questionnaire (DBQ) associated with the requested examination, the examiner should specifically discuss whether the Veteran has a right inguinal hernia (or previously underwent surgery to repair a right inguinal hernia) that shares an etiology with his service-connected left inguinal hernia.

5.  After the development requested in items 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any diagnosed psychiatric disability, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders, to include acquired psychiatric disorders and any personality disorders.  In doing so, please specifically discuss the psychiatric diagnoses of record, including but not limited to bipolar disorder, panic disorder without agoraphobia, polysubstance abuse, and PTSD.  For any diagnoses of record that cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

In determining whether the Veteran meets the criteria for a specific psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection (here, August 2009).  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed acquired psychiatric disorder, did the disorder clearly and unmistakably (i.e., obviously, manifestly, or undebatably) preexist the Veteran's period of active service?  Please explain why or why not.

If you determine that any acquired psychiatric disorder clearly and unmistakably preexisted service, does the evidence clearly and unmistakably (i.e., obviously, manifestly, or undebatably) show that the preexisting condition did not undergo an increase in the underlying pathology, i.e., an aggravation, during service, or that any increase in disability was due to the natural progression of the disease?  Please explain why or why not.

(c) For any diagnosed acquired psychiatric disorder that did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service, is related to the Veteran's reported in-service stressor (being assaulted by a sergeant during basic training), or is otherwise related to service?  Please explain why or why not, specifically discussing whether the evidence of record indicates that a personal assault occurred in service.

(d) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


